Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-486

IN RE JOHN-STUART W. BAILEY
                                                          DDN2020-D084
An Administratively Suspended Member of
the Bar of the District of Columbia Court of Appeals

Bar Registration No. 1012896

BEFORE: Easterly and Howard, Associate Judges, and Fisher, Senior Judge.

                                 ORDER
                          (FILED—September 22, 2022)

      On consideration of the accurate copy of the order from the state of Maryland
placing John-Stuart W. Bailey on inactive disability status by consent due to his
claim of incapacity in a disciplinary matter; this court’s July 18, 2022, order
suspending Mr. Bailey pending resolution of this matter and directing him to show
cause why he should not be indefinitely suspended under D.C. Bar R. XI § 13(e) as
reciprocal discipline, no response having been filed; the statement of Disciplinary
Counsel; and it appearing that Mr. Bailey has not filed his D.C. Bar R. XI, § 14(g)
affidavit, it is

       ORDERED that John-Stuart W. Bailey is hereby indefinitely suspended from
the practice of law in the District of Columbia pursuant to D.C. Bar R. XI, § 13(e).
It is

       FURTHER ORDERED that for purposes of reinstatement, Mr. Bailey’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g). Mr. Bailey’s attention
is also directed to the requirements of D.C. Bar R. XI, § 13(g) for reinstatement.

                                  PER CURIAM